Eer Curiam.
Tbe plaintiff wa.s injured while wiping oil off a shaft in tbe veneer plant of defendant, tbe sleeve of bis jumper catching in tbe cogs, causing bis arm to be drawn between tbe cogs and severely mashed.
Tbe motion to nonsuit was properly overruled, there being abundant evidence justifying bis Honor in submitting tbe issues to tbe jury.
There are 56 assignments of error, 39 of them being to tbe evidence and tbe remainder to tbe charge. We think that there is no merit in tbe exceptions to tbe evidence, and that, taking tbe charge as a whole, it is a full, clear, and fair presentation of tbe issues to tbe jury.
No error.